Citation Nr: 0105646	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the veteran's 
claims for specially adapted housing or for a special home 
adaptation grant.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran is not blind in both eyes and does not have 
loss of use of either lower extremity due to a service-
connected disorder.

4.  The veteran does have loss of use of both hands due to 
service-connected disorders and he is permanently and totally 
disabled as a result of the service-connected upper extremity 
disorders.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§  3.809, 4.63 (2000).

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations have been met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§  3.809a, 4.63 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in March 1970, the RO granted service 
connection for loss of use of the right hand due to median 
and ulna nerve paralysis, as a residual of shrapnel fragment 
wounds, and assigned a 70 percent rating; granted service 
connection for residuals of shrapnel fragment wounds to the 
upper left radicular group, with complete paralysis, and 
assigned a 60 percent rating; granted service connection for 
retinal hemorrhage of the left eye due to a shrapnel fragment 
wound, and assigned a noncompensable rating; granted service 
connection for residuals of shrapnel fragment wounds to the 
forehead and nose , and assigned a noncompensable rating; and 
granted service connection for residuals of shrapnel fragment 
wounds to the right thigh and chest, and assigned a 
noncompensable rating.  Also, in March 1970 the RO granted 
special monthly compensation for loss of use of the right 
hand.

Received from the veteran in March 1998 was the veteran's 
Application in Acquiring Specially Adapted Housing or Special 
Home Adaptation Grant (VA Form 26-4555).  

On VA examination in April 1998 the veteran reported that 
during service he received shell fragment wounds to each 
shoulder with severe nerve damage bilaterally, and he 
reported having pain in the left shoulder and elbow areas all 
the time.  Physical examination showed no anatomical defects 
in the left hand, and full range of motion of the thumb and 
all fingers.  He could touch the tip of all fingers with the 
thumb, and had normal grasp, strength, and dexterity with the 
left hand, and normal motion in the wrist.  Examination 
showed that he had no motion in the left elbow or shoulder, 
secondary to the injury to the upper radicular group.  It was 
noted that he could use the left hand, but only by using the 
right hand to raise it up to the position.  It was also noted 
that he had essentially no function of the left hand above 
the waist.  The diagnosis was status post shell fragment 
wound to the upper radicular group of the left shoulder, with 
complete paralysis of the left shoulder and elbow with 
essentially normal wrist and hand function on the left.

On VA neurological examination in April 1998 the veteran 
reported that he was injured by a grenade in 1969 in Vietnam.  
He claimed that his upper extremities were "completely 
limp", that sensory loss was worse in the three lateral 
fingers on the right, and that the radial forearm had good 
sensation.  His legs were noted to be "good".  Examination 
showed that he could walk on his toes and heels, and could 
squat easily.  The strength of his left pectoral muscles and 
left deltoid was 10 to 20 percent of normal, and the left 
biceps was completely flaccid.  On the right, he had 
extension at all of the carpal-phalangeal joints, with 
flexion at the interphalangeal joints, with no hand grip.  
The extensors of the right hand were good, and strength in 
the left hand grip was good.  The left biceps was severely 
atrophic and all of the small muscles of the right hand were 
atrophic.  It was noted that biceps reflexes and left triceps 
reflexes were absent, and brachioradialis was borderline 
bilaterally.  He could not do alternate motion with his right 
hand.  It was noted that sensation in the upper extremities 
was close to normal, and traced figures in the palms were 
interpreted well.  Vibration was found to be poor in the 
lower extremities, but good in both arms.  The diagnoses 
included severe posttraumatic atrophy and weakness in the 
right hand, severe weakness and atrophy proximally in the 
left upper extremity, from war wounds 29 years ago, history 
of high blood pressure and coronary bypass one year prior, 
and left carotid bruit.

Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
the result of a total and permanent disability for which VA 
compensation is payable, he has lost, or lost the use of, 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Eligibility may also be found if, due to a service-connected 
disability that is total and permanent, he is blind in both 
eyes, having light perception only, and he has suffered the 
anatomical loss or loss of use of one lower extremity, or he 
has lost or lost the use of one lower extremity and he has 
the 

residuals of an organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
In addition, eligibility may be found if he has lost or lost 
the use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  
Locomotion is considered to be precluded if he requires the 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or a residence already 
adapted with necessary special features, may be issued to a 
veteran if he is entitled to total and permanent disability 
compensation for blindness in both eyes, with visual acuity 
of 5/200 or less, or for the anatomical loss or loss of use 
of both hands, and he is not eligible for specially adapted 
housing under 38 C.F.R. § 3.809.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

Loss of use of a hand or a foot , for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  Complete ankylosis of two major joints of an 
extremity will be taken as loss of use of the hand involved.  
38 C.F.R. § 4.63.

As an initial matter, the Board finds that entitlement to 
specially adapted housing is not warranted.  A review of the 
objective evidence of record shows that the veteran has not 
suffered the loss of use of either lower extremity, nor is he 
blind in either eye, such as is required to be entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809. 

With regard to the claim for entitlement to a home adaptation 
grant, the veteran contends that due to paralysis in his left 
arm and right hand, his balance has been "seriously 
affected", and requests hand rails in the shower stall and 
around the front porch of his home.

The record reflects that service connection has been 
established for loss of use of the right hand due to median 
and ulna nerve paralysis, as a residual of shrapnel fragment 
wounds, rated as 70 percent disabling, and the veteran has 
been granted special monthly compensation for loss of use of 
the right hand.  Thus, he clearly has loss of use of the 
right hand.  

With regard to the left arm, the record reflects that service 
connection has been established for residuals of shrapnel 
fragment wounds to the upper left radicular group, with 
complete paralysis, which has been rated as 60 percent 
disabling.  On VA examination of the left hand in April 1998, 
it was noted that the veteran no motion in the left elbow or 
left shoulder, secondary to the injury to the upper radicular 
group.  It was also noted that he could use the left hand, 
but only by using the right hand to raise it up to the 
position, and that he essentially had no function of the left 
hand above the waist.  The diagnosis was status post shell 
fragment wound to the upper radicular group of the left 
shoulder, with complete paralysis of the left shoulder and 
elbow, with essentially normal wrist and hand function on the 
left.  

As noted above, pursuant to 38 C.F.R. § 4.63, complete 
ankylosis of two major joints of an extremity will be taken 
as loss of use of the hand involved.  In this case, since it 
has been objectively noted that the veteran has "no motion" 
and "complete paralysis" of the left elbow joint and the 
left shoulder joint, which is functionally equivalent to 
ankylosis, pursuant to 38 C.F.R. § 4.63, the veteran 
essentially has loss of use of the left hand.  Thus, since 
the veteran has loss of use of both hands, he has satisfied 
the criteria in 38 C.F.R. § 3.809a, and is therefore entitled 
to a certificate of eligibility for assistance in acquiring 
necessary special home adaptations.



ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

